Citation Nr: 0530107	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-11 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to assignment of a higher disability rating for 
lumbar herniated nucleus pulposus, currently rated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant in this case is a veteran who had over 20 years 
active duty service ending with his retirement in September 
2000. 

This case is again before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was remanded to the RO in April 2004. 


FINDING OF FACT

The veteran's service-connected lumbar herniated nucleus 
pulposus is manifested by complaints of pain, but without 
more than slight limitation of motion, without muscle spasm, 
without neurological findings; the disability has not 
resulted in incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months. 


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for service-connected lumbar herniated nucleus 
pulposus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 
5292, 5293 (2002); Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claim 
was received prior to enactment of the VCAA, and VCAA notice 
prior to the rating decision on appeal was therefore 
impossible.  However, subsequent VCAA letters in April 2001 
and April 2004, when viewed collectively, adequately set 
forth the elements necessary to substantiate his claim.  He 
was notified of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notices requirement was harmless.  Although the 
notice provided was not given prior to the initial AOJ 
adjudication of the claim, the RO had the opportunity to 
review the matter after VCAA notice was provided, and the 
VCAA notice was also provided prior to a decision on the 
merits by the Board.  The content of these notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file and post-
service treatment and examination reports are also in the 
claims file.  The veteran has been afforded VA examinations.  
38 C.F.R. § 3.159(c)(4).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Legal Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbar spine disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.
 
Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.
 
The amended version of the rating criteria provides as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
 
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The Board also notes in passing that the veteran was provided 
notice of the changes in regulations in a June 2005 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394 (1993).  

Analysis

After reviewing the evidence of record, the Board is unable 
to find that a rating in excess of 10 percent is warranted at 
any time during the period contemplated by the appeal.  VA 
examinations and ongoing treatment records document the 
veteran's complaint of pain, especially on certain 
activities.  However, the preponderance of the evidence is 
against a finding that the schedular criteria for a rating in 
excess of 10 percent have been met under any applicable 
rating criteria. 

With regard to range of motion, it appears that there is no 
more than slight limitation.  On VA examination in March 
2001, lumbar flexion was to 88 degrees, and extension was to 
33 degrees.  Lateral flexion to the right was to 17 degrees 
and lateral flexion to the left was to 22 degrees.  On VA 
examination in May 2004, forward flexion was to 75 degrees, 
backward extension was to only 5 degrees, rotation was to 25 
degrees both right and left, and lateral flexion was to 10 
degrees.  However, it appears that the May 2004 examination 
was found to be inadequate for rating purposes, and another 
examination was scheduled.  On VA examination in December 
2004, no limitation of motion was noted.  Flexion was to 90 
degrees, extension was to 10 degrees, rotation to both right 
and left was to 25 degrees, and lateral flexion was to 10 
degrees.  No pain was reported on range of motion testing.  

The Board notes that normal motion is to 90 degrees flexion, 
30 degrees extension, 30 degrees both right and left lateral 
flexion, and to 30 degrees both right and left rotation.  38 
C.F.R. § 4.71a, Plate V.  Looking to the three VA 
examinations, the reported findings in May 2004 are 
inconsistent with those of previous and subsequent 
examination.  Looking to the medical findings as a whole, the 
Board believes that the demonstrated limitation of motion is 
essentially no more than slight, and there is no persuasive 
evidence of additional functional loss due to pain, weakness, 
fatigue, or incoordination to more nearly approximate 
moderate limitation of motion.  The Board finds that a rating 
in excess of 10 percent is not warranted under either Code 
5292.  It also does not appear that a rating in excess of 10 
percent is warranted under the new General Rating Formula for 
Diseases and Injuries of the Spine as forward flexion is 
greater than 60 degrees, combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, and there is 
no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board is also unable to find that a rating in excess of 
10 percent is warranted under rating criteria for 
intervertebral disc disease.  At the time of VA examination 
in December 2004, there was no radiation of pain into the 
legs or buttocks, and there was no sciatic nerve tenderness.  
Reflexes were normal.  This is consistent with the findings 
on examination in May 2004.  At the time of that examination, 
straight leg raising was normal, knee jerks and ankle jerks 
were described as normal and brisk.  There is thus no basis 
for assigning a rating in excess of 10 percent under Code 
5293 as the neurological impairment is no more than mild.  
The Board's review of the record also fails to reveal 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating in excess of 10 percent under the new Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

Further, the record does not persuasively show associated 
objective neurologic abnormalities to warrant a separate 
rating.  The evidence also does not show muscle spasm on 
extreme forward bending, loss of lateral spine motion so as 
to warrant a rating in excess of 10 percent under the 
criteria of former. Code 5295.

The Board does not doubt that the veteran continues to suffer 
low back symptoms.  However, the preponderance of the 
evidence is against a finding that a rating in excess of 10 
percent is warranted at this time.  The veteran may always 
advance a claim for an increased rating if the low back 
disability increases in severity in the future.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no persuasive showing by the veteran that 
the service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  An apparent notation at the time of the 
December 2004 examination to the effect that he had not 
worked for a month due to his low back disability is 
unsupported by any evidence of record.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a rating in excess of 10 percent for lumbar 
herniated nucleus pulposus is not warranted.  The appeal is 
denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


